Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed 8/9/2022. Claims 1, 14 and 18 are independents. Claims 1, 14 and 18 are amended. Claims 1-20 are currently pending.

Reasons For Allowance
Applicant’s arguments with respect to the rejections to claims 1-20 under 35 U.S.C. 101 are persuasive. Therefore, the rejections are withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jason Liao, Reg. No. 59,382 on 8/12/2022.
Specification has been amended as follows:
BEGIN AMENDMENT
	[0004] Contemporaneously filed U.S. Patent Application No. 16,361,039 entitled “SYSTEMS AND METHODS TO SHOW DETAILED STRUCTURE IN A SECURITY EVENTS GRAPH”, filed on March 21, 2019, now U.S. Patent No. 11,165,803 issued on November 2, 2021 (Atty. Docket No. NSKO 1024-2).
END AMENDMENT
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Rao et al. (US 20190238564 A1) teaches a method for detecting cyberthreat includes a distributed file system and a commodity cluster configured in data communication via a network, wherein the commodity cluster is defined as a plurality m of servers, each including a computer processor and a non-transitory computer-readable storage medium. The system and method includes receiving a data array characterized by a key and a value in a set of pairs relating to social media posts and users, storing a plurality of predetermined ground predicates, constructing a ground predicate graph for each user reflected in the array, constructing a user centric graph having one or more vertices and one or more edges and wherein each vertex represents the ground predicate graph corresponding to each user. The method includes partitioning the user centric graph into balanced portions P.sub.i corresponding to the number of servers and wherein the ground predicates of each vertex in partition P.sub.i are stored as a file on a server associated with that partition P.sub.i. The system and method determines a plurality of learned rules, in parallel on each server, on the files stored on each server. The system and method also includes receiving a union of the plurality of learned rules and determining a respective weight for each of the plurality of learned rules of the union. The system and method ranks the plurality of rules in order of accuracy by the plurality of weights.
The closest prior art BEN SIMHON et al. (US 20160210556 A1) teaches a method for detecting computing system anomalies. The method includes a windowing module that divides time series data for each metric into portions. Each portion corresponds to a respective window of time. A hash module calculates a hash value for each of the portions for each of the metrics. An identification module compares the hash values for each pair of metrics and, for a selected pair of metrics, counts how many windows of time in which the hash values of the selected pair of metrics are equal. A pair is identified as a candidate pair in response to the count exceeding a threshold. A metric graph module creates a first edge in a graph based on the candidate pair of metrics. Each of the metrics is a node in the graph and direct relationships between each pair of the metrics are edges in the graph. An anomaly combination module analyzes an anomaly condition based on the graph.
None of the prior art of record, teaches or suggests, alone or in combination, the particular combination of steps in claims 1, 16 and 19, as recited below:
“traversing the graph, starting at starting nodes with non-zero native scores, visiting the nodes in the graph and propagating the native scores from the starting nodes attenuated by the weight assigned to an edge traversed, the traversing extending for at least a predetermined span from the starting nodes, through and to neighboring nodes connected by the edges;
normalizing and accumulating propagated scores at visited nodes, summed with the native score assigned to the visited nodes to generate aggregate scores for the visited nodes, wherein normalizing the propagated scores at the visited nodes includes attenuating a propagated score based on a number of contributing neighboring nodes of a respective visited node to form a normalized score;
forming clusters of connected nodes in the graph that have a respective aggregate score above a selected threshold, which clusters are separated from other clusters through nodes that have a respective aggregate score below the selected threshold;
ranking and prioritizing for analysis, the clusters according to the aggregate scores of the nodes in the formed clusters”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999.  The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437                                                                                                                                                                                                        
/MENG LI/           Primary Examiner, Art Unit 2437